The case is held, the decision is reserved, the motion to relieve counsel of assignment is granted and new counsel is to be assigned. Memorandum: Defendant was convicted upon his guilty plea of criminal possession of a forged instrument in the second degree (Penal Law § 170.25). Defendant’s assigned appellate counsel has moved to be relieved of the assignment pursuant to People v Crawford (71 AD2d 38 [1979]). We conclude that there is a nonfrivolous issue as to whether defendant’s plea was knowing, voluntary and intelligent, concerning whether defendant was advised of the direct consequences of his plea (see generally People v Jones, 118 AD3d 1360, 1361 [2014]). We therefore relieve counsel of his assignment and assign new counsel to brief this issue, as well as any other issues that counsel’s review of the record may disclose. (Appeal from a Judgment of the Steuben County Court, Joseph W. Latham, J. — Criminal Possession of a Forged Instrument, 2nd Degree). Present— Scudder, P.J., Carni, Lindley, Valentino and Whalen, JJ.